PARTIALLY DISSENTING OPINION.
The county court instructed the jury for the plaintiff "that if you return a verdict in favor of the plaintiff, the form of your verdict may be `We the jury find for the plaintiff and assess his damages at $238.11.'" This was the full amount of damages claimed by the plaintiff and if his driving at an unlawful rate of speed contributed to his injury his damages of course should be diminished to the extent that his negligence contributed thereto. Whether his driving at an unlawful rate of speed did in fact contribute to his injury was for the jury's determination, consequently this instruction should not have been given. It can be interpreted to mean, and the jury most probably did so interpret it, that in the event the jury returned a verdict for the plaintiff they should award him the full amount sued for. I, therefore, concur in reversing the judgment. I do not concur in holding that the jury was without the right on the evidence to find that the plaintiff's negligence did not contribute to his injury, for on the evidence that question was for the determination of the jury and not of the trial judge.
Roberds, J., concurs in this opinion.